Name: Council Regulation (EEC) No 2286/79 of 15 October 1979 fixing for the 1979/80 marketing year the flat-rate production aid for dehydrated potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/2 Official Journal of the European Communities 19. 10. 79 COUNCIL REGULATION (EEC) No 2286/79 of 15 October 1979 fixing for the 1979/80 marketing year the flat-rate production aid for dehydrated potatoes HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 11-72 ECU per tonne for the products referred to in Article 1 (a) of the said Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ( ! ), as amended by Regu ­ lation (EEC) No 2285/79 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 October 1979 . For the Council The President J. GIBBONS (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) See page 1 of this Official Journal . (3 ) Opinion delivered on 28 September 1979 (not yet published in the Official Journal). (4) Opinion delivered on 26 and 27 September 1979 (not yet published in the Official Journal).